Title: To George Washington from George Lee, 28 April 1787
From: Lee, George
To: Washington, George



Sir,
Poplar Hill [Md.] 28th April [17]87

By Mr T. Hanson I have sent you a small quantity of the great longsided scots cabbage seed—It shd be sown so as to have your plants about the middle, or latter end of June, to transplt in rows of rather more than the common distance in gardens—for if the ground is duly & properly prepared, they will (propitious seasons following) grow much larger & of course occupy a much large[r] space than any other plant of the same species. These cabbages are intended cheifly for the feed of Cattle in the Winter season, when all kinds of green food are become scarse—& if the Climate shou’d suit them—as I hope it may—I am satisfied great advantages may be derived from the culture of them. I am Sir Your obedt Servt

Geo. Lee


P.S. Mrs Lee joins me in Compts to your Lady—Major Washington & his Lady—G. Lee

